Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO 1. Dated as of March 15, 2018 (this “Amendment”) by and between CNX
MIDSTREAM PARTNERS LP (formerly known as CONE Midstream Partners LP), a Delaware
limited partnership (the “Borrower”), and PNC BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, the “Administrative Agent”), to that
certain Credit Agreement, dated as of March 8, 2018 (the “Credit Agreement”), by
and among the Borrower, the Guarantors party thereto, the Lenders party thereto,
the Administrative Agent, PNC Bank, National Association, as collateral agent,
and the other parties party thereto. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such term in the
Credit Agreement.

W I T N E S S E T H :

WHEREAS, Section 11.1.2 of the Credit Agreement provides that the Borrower and
the Administrative Agent, on behalf of the Lenders and without any consent or
action by any Lender, may amend, modify, supplement or restate in whole or in
part any of the Loan Documents from time to time to cure any defect or error;

WHEREAS, the Borrower and the Administrative Agent have jointly identified a
defect in Schedule 1.1(A) to the Credit Agreement as set forth in Section 1
hereof, and therefore desire to amend the Credit Agreement in order to remedy
such defect on the terms set forth herein;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1 - Amendment. Schedule 1.1(A) to the Credit Agreement is hereby amended
to add the following column immediately to the right of the column titled
“Commitment Fee”:

 

Letter of

Credit Fee

1.75% 2.00% 2.25% 2.50% 2.75%

SECTION 2 - Effectiveness. This Amendment shall become effective upon the
execution thereof by the Borrower and the Administrative Agent.

SECTION 3 - Reference to and Effect on the Credit Agreement. On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended or waived by this Amendment. The Credit Agreement, as specifically
amended by this Amendment, and each other Loan Document are and shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed. Without limiting the generality of the foregoing, the



--------------------------------------------------------------------------------

Security Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Loan Documents. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as an amendment or
waiver of any right, power or remedy of any Lender or any Agent under any of the
Loan Documents, nor constitute an amendment or waiver of any provision of any of
the Loan Documents. This Amendment is a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents.

SECTION 4 - Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 5 - Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
Section 11.11 of the Credit Agreement is incorporated herein, mutatis mutandis,
as if a part hereof.

[Signature pages follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CNX MIDSTREAM PARTNERS LP By:   CNX MIDSTREAM GP, LLC   its general partner By:
 

/s/ Stephen W. Johnson

  Name: Stephen W. Johnson   Title: Authorized Signatory

 

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Mahir J. Desai

  Name: Mahir J. Desai   Title: Vice President

 

 

[Signature Page to Amendment No. 1]